 Case 16-61864-pwb          Doc 72-1 Filed 12/22/20 Entered 12/22/20 12:03:18                 Desc
                             Trustee Fee Application Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                                :       CHAPTER 7
                                                      :
ANDREW LAMAR COLLINS,                                 :       CASE NO. 16-61864-PWB
                                                      :
         Debtor.                                      :

                       APPLICATION BY TRUSTEE FOR COMPENSATION

TO:      THE HONORABLE PAUL W BONAPFEL
         UNITED STATES BANKRUPTCY JUDGE

         This Application of S. Gregory Hays, brought pursuant to Section 330 of the United States

Bankruptcy Code, respectfully shows that he is the duly-appointed and qualified Trustee in

Bankruptcy of the above-captioned Estate, that the assets of said Debtors have been liquidated,

and that there came into the hands of the undersigned Trustee for disbursement the total sum of

$28,381.20 of which $0.00 has been disbursed to the Debtor and the Trustee anticipates an

additional $0.00 will be distributed to the Debtor.

         In the administration of said Estate, your Applicant has performed those services required

by a Trustee. This Application is for services rendered from September 17, 2018 through

December 16, 2020. The statutory allowance is the sum of $3,588.12, and Applicant has heretofore

received on his account compensation as Trustee in the sum of $0.00.

         Your Applicant has not in any form or guise agreed to share the compensation for such

services with any person not contributing thereto, or to share in the compensation of any person

rendering services in this proceeding to which services Applicant has not contributed. Your

Applicant has not entered into any agreement, written or oral, express or implied, with any other

party in interest or any attorney of any other party in interest in this proceeding for the purpose of
 Case 16-61864-pwb         Doc 72-1 Filed 12/22/20 Entered 12/22/20 12:03:18                 Desc
                            Trustee Fee Application Page 2 of 4



fixing the amount of the fees or other compensation to be paid to any party in interest, or any

attorney of any party in interest herein for services rendered in connection therewith.

       On July 7, 2016, Andrew Lamar Collins (“Debtor”) filed a voluntarily petition under

Chapter 13 of Title 11 of the United States Code (11 U.S.C. § 101, et seq., as amended, is

hereinafter referred to as the “Bankruptcy Code”), initiating Case No. 16-61864-PWB.

       On September 15, 2018, Debtor filed a Request to Convert Chapter 13 Case to a Chapter

7 [Doc. No. 34]. The Bankruptcy Case was converted to a proceeding under Chapter 7 on

September 17, 2018.

       Shortly thereafter, Trustee was appointed, and he remains, the duly acting Chapter 7 trustee

in this Bankruptcy Case. At the commencement of the Case, the Bankruptcy Estate was created

under 11 U.S.C. § 541(a), and it includes all Debtors’ legal or equitable interests in property as of

the commencement of the Case and any interest in property that the Bankruptcy Estate acquires

after commencement of the Case. 11 U.S.C. § 541 (2014).

       Pursuant to his Schedule A/B: Property, Debtor scheduled his interest in his residence

known generally as 6245 Shelburne Park Lane, Mableton, GA 30126 (the “Property”). See [Doc.

No. 1 at page 15 of 63].

       Rather than Trustee’s selling the Debtor’s interest in the Property (the “Interest”), Debtor

and Trustee agreed Debtor would purchase the Interest from the Bankruptcy Estate (the “Transfer

Dispute”).

       Following negotiations, Trustee and Debtor (collectively, the “Parties”) reached an

agreement to transfer the Interest to Debtor by Trustee’s abandoning it back to Debtor following

certain payments by Debtor. In this regard, the Parties have entered into a Settlement Agreement
 Case 16-61864-pwb           Doc 72-1 Filed 12/22/20 Entered 12/22/20 12:03:18         Desc
                              Trustee Fee Application Page 3 of 4



(the “Settlement Agreement”), which is attached as Exhibit A to the Settlement Motion (defined

below).

       On February 25, 2019, Trustee filed the Motion for Order Authorizing Compromise and

Settlement with Debtor under Rule 9019 of the Federal Rules of Bankruptcy Procedure [Doc. No.

60] (the “Settlement Motion”).

       On March 29, 2019, the Court entered an Order [Doc. No. 63] approving the Settlement

Motion.

       As said Trustee, your Applicant has or will pay in the final administration of the

Bankruptcy Case out of his own funds expenses totaling $90.82, none of which have been repaid

and for which he prays for reimbursement. Attached hereto marked as Exhibit “A” and

incorporated herein by reference is an itemization of Trustee’s expenses.

       All required bankruptcy estate tax returns have been filed and the Trustee is proposing

paying unsecured creditors a distribution of 15.7% on his Trustee Final Report.

       WHEREFORE, S. Gregory Hays prays for such allowance for his services herein in the

amount of $3,588.12 plus reimbursement of expenses in the amount of $90.82 and as the Court

finds reasonable and just.

       Respectfully submitted 16th day of December, 2020.

                                                       /s
                                                    S. Gregory Hays
Hays Financial Consulting, LLC                      Chapter 7 Trustee
2964 Peachtree Rd, N.W, Ste 555
Atlanta, Georgia 30305
(404) 926-0060
Case 16-61864-pwb            Doc 72-1 Filed 12/22/20
                                          Exhibit  "A" Entered 12/22/20 12:03:18   Desc
                              Trustee Fee Application Page 4 of 4

                               Hays Financial Consulting, LLC
                                       2964 Peachtree Road
                                             Suite 555
                                      Atlanta, GA 30305-2153

Andrew Lamar Collins
Case # 16-61864



                                For the Period from   9/17/2018 to 12/16/2020
December 16, 2020


                                                                                   Amount

             Expenses

  2/4/2019 January 2019 - 6 copies at $0.50 per copy.                                 3.00
  1/9/2020 2020 Bond fee                                                              4.22
12/16/2020 Case Closing Expenses:                                                    83.60
           Copies NFR - 54 notices @ 6 pages @ $0.15 per copy - $48.60
           Postage NFR - 54 notices @ $0.50 per notice - $27.00
           Postage distribution checks - 16 checks @ $0.50 per check - $8.00

                  Subtotal                                                           90.82

             Total costs                                                            $90.82
